UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-3045



In Re: WILLIAM NICHOLAS FORTESCUE, JR.,

                                                            Debtor.
_________________________


TRUST OF W. N. FORTESCUE, SR.,
                                              Creditor - Appellant,

         versus


WILLIAM NICHOLAS FORTESCUE, JR.,
                                                 Debtor - Appellee,


DAVID R. HILLIER,

                                                Trustee - Appellee.



                             No. 95-3046



In Re: WILLIAM NICHOLAS FORTESCUE, JR.,

                                                            Debtor.
_________________________


TRUST OF W. N. FORTESCUE, SR.; STUART I.
RUBIN; JANE H. SHUTTLEWORTH,

                                             Creditors - Appellees,
          versus


WILLIAMS NICHOLAS FORTESCUE, JR.,

                                              Debtor - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville. Richard L. Voorhees,
Chief District Judge. (CA-94-21-1, CA-94-27-1, CA-94-28-1, BK-85-
10291)

Submitted:   June 28, 1996                Decided:   July 10, 1996


Before MURNAGHAN and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Rebecca Sofley Henderson, Kimberly S. Owens, PETREE STOCKTON,
Charlotte, North Carolina; Sharon Barclay Alexander, PRINCE,
YOUNGBLOOD & MASSAGEE, Hendersonville, North Carolina, for
Appellant. William Nicholas Fortescue, Jr., David Richard Hillier,
Appellees Pro Se; William M. Alexander, Jr., MULLINAX & ALEXANDER,
Hendersonville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Appellants appeal from the dis-

trict court's order affirming the bankruptcy court's order awarding

only simple interest. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Trust Fortescue, Sr.
v. Fortescue, Nos. CA-94-21-1; CA-94-27-1; CA-94-28-1; BK-85-10291

(W.D.N.C. Oct. 18, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                3